                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


RONALD LEE COOPER,

      Plaintiff,

v.                                             CIVIL ACTION NO.
                                               1:21-cv-02526-LMM-RDC
EQUIFAX INFORMATION
SERVICES, LLC; EXPERIAN
INFORMATION SOLUTIONS,
INC.; and TRANS UNION, LLC,

      Defendants.

       GUIDELINES FOR DISCOVERY AND MOTION PRACTICE

      The Court furnishes these guidelines for the convenience of the parties and

counsel and to inform them of the Court’s practices and procedures. The parties and

counsel should adhere to these guidelines, which are intended to promote the just,

speedy, and economical disposition of cases.

                             GENERAL MATTERS

      Attorneys and pro se litigants appearing in this Court in civil litigation must

observe and comply with three sets of rules:

      1. Federal Rules of Civil Procedure;
      2. Local Rules of the Northern District of Georgia; and
      3. The rules and practices of the District Judge.
                            PRELIMINARY FILINGS

1.    Certificate of Interested Persons and Corporate Disclosure Statement

(“CIP”). In order for the district and magistrate judges of this Court to evaluate

disqualification or recusal as a preliminary matter, attorneys for all

non-governmental parties and pro se parties must file a CIP at their first appearance

in the case. LR 3.3, NDGa. The plaintiff makes an appearance by signature on the

complaint, and the defendant makes an appearance by filing an answer or motion to

dismiss under Rule 12(b) of the Federal Rules of Civil Procedure. LR 83.1(D)(1),

NDGa. An attorney also makes an appearance by filing a notice of appearance. Id.

2.    Initial Disclosures (“ID”). The parties must, without waiting for a discovery

request, file their ID within thirty (30) days of defendant’s appearance by answer or

motion. Fed. R. Civ. P. 26(a)(1); LR 26.1, NDGa.

3.    Joint Preliminary Report and Discovery Plan (“JPRDP”). Counsel are

required to file a JPRDP within thirty (30) days of defendant’s appearance by answer

or motion. LR 16.2, NDGa. Pro se litigants and opposing counsel may file separate

statements. Id.

                                   DISCOVERY

1.    General Principles of Discovery. Counsel and pro se litigants should be

guided by courtesy, candor, and common sense, and comply with applicable rules

and orders. In particular, counsel and pro se litigants should observe the restrictions


                                          2
on the scope of discovery stated in Rule 26(b), the good faith obligations implicit in

Rule 26(g), and the general requirements to confer prior to seeking guidance from

the Court under Rule 26. Fed. R. Civ. P. 26(b), (g). Direct and informal

communication between counsel is encouraged to facilitate discovery and resolve

disputes.

2.    Commencement. The discovery period in this case commences thirty (30)

days from the defendant’s appearance by answer or motion, or if removed, thirty

(30) days from removal if the defendant appeared by answer prior to removal. LR

26.2, NDGa.

3.    Timeliness. The parties must comply with time limits specified in the rules

and applicable orders. To be timely, discovery requests must be served sufficiently

in advance (usually thirty (30) days) of the discovery deadline to provide the

requested party time to respond. See, e.g., Fed. R. Civ. P. 33(b)(2), 34(b)(2)(A). The

discovery deadline (the end of the discovery period) is the last date to respond to

discovery requests, unless specified otherwise by court order.

4.    Extensions of Time. Motions for extension of time, including joint or consent

motions, will not be granted as a matter of course. To be timely, a motion for

extension of time should be filed before the applicable deadline. All motions for

extension of time should explain, with specificity, the unanticipated or unforeseen




                                          3
circumstances necessitating the extension and should provide a timetable for

resolution of the issue for which the extension is sought.

      Requests for extension of the discovery deadline must state: (1) the original

(or, if previously modified, the current) discovery deadline date; (2) the number of

previous requests for extensions, if any; (3) whether these previous requests were

granted or denied; (4) the reasons necessitating extension of the discovery period;

and (5) whether the opposing party consents, and if not, the reasons given by the

opposing party for refusing to consent. An unopposed or consent motion should be

designated as a CONSENT motion.

5.    Amendments. If a plaintiff seeks to amend the complaint after the time

allowed for amendment as a matter of course in Rule 15(a)(1), the plaintiff must file

a separate motion to amend. See Fed. R. Civ. P. 15(a)(1), (2); Long v. Satz, 181 F.3d

1275, 1279 (11th Cir. 1999). The plaintiff must also attach the proposed amendment

or explain the substance of the amendment in the motion. See Fed. R. Civ.

P. 7(b)(1)(B). Requests for amendment imbedded in an opposition memorandum

will be denied. See Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009). Unless

the motion is unopposed, the Court will grant a motion to amend after the time period

allowed by the Court’s scheduling order only if the plaintiff provides good cause.

See Fed. R. Civ. P. 16(b)(4); Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th

Cir. 1998).


                                          4
6.    Designation of Expert Witnesses and Reports. The Local Rules require the

disclosure of expert witnesses sufficiently early in the discovery period to allow for

adequate time to depose the expert and to name and depose a rebuttal expert witness.

See LR 26.2(C), NDGa. In accordance with this requirement, a party must disclose

the identity and report of any affirmative expert witness—along with the other

required disclosures designated in Rule 26(a)(2)(B) of the Federal Rules of Civil

Procedure—not later than ninety (90) days before the close of the discovery period.

Fed. R. Civ. P. 26(a)(2)(B), (D). The identity and report of any rebuttal expert

witness must be disclosed not later than thirty (30) days before the close of the

discovery period. Fed. R. Civ. P. 26(a)(2)(D)(ii).

7.    Supplementing Discovery Responses. The parties are required to

supplement their initial disclosures and discovery responses if the disclosure or

response was incorrect or incomplete. Fed. R. Civ. P. 26(e). The Court strongly

encourages counsel and pro se litigants to ensure that, prior to close of discovery, all

prospective witnesses are identified in the initial or supplemental disclosures. Failure

to comply with the duty to supplement may result in exclusion of evidence or

witnesses in consideration of dispositive motions and at trial.

8.    Depositions

      a.     Scheduling. Barring extraordinary circumstances, opposing counsel

and pro se litigants should consult with each other before a deposition is noticed for


                                           5
the convenience the parties, counsel, and the witness. Concurrent depositions are not

permitted in the absence of a stipulation or order.

      b.     Stipulations. When counsel or a party enter into stipulations at the

beginning of a deposition, the terms of the stipulation should be fully stated on the

record of the deposition.

      c.     Questioning. Questions should be brief, clear, and simple. The purpose

of a deposition is not to harass or intimidate but to make a clear and unambiguous

record of what that witness’s testimony would be at trial.

      d.     Documents. Normally, except in the case of impeachment, a witness

should be shown a document before being questioned about it.

      e.     Objections. Objections to the manner of taking the deposition, to the

evidence, or to the conduct of a party shall be noted on the record, but the evidence

objected to shall be taken subject to the objection. Fed. R. Civ. P. 30(c). In the

absence of a good faith claim of privilege, instructions not to answer are rarely

justified and may lead to sanctions under Rule 37(a)(2) and (4). Fed. R. Civ. P.

37(a)(2), (4). Speaking objections and other tactics used to coach a witness during

the deposition may also be cause for sanctions. If counsel or a pro se litigant believes

that a motion to terminate or limit the examination under Rule 30(d) or a motion to

compel responses is warranted, counsel or the pro se party should promptly initiate




                                           6
a conference call to the court with opposing counsel for a pre-motion conference to

attempt to resolve the problem.

      f.     Persons Attending Depositions. There is no restriction on who may

attend a deposition unless the Court imposes a restriction by order. Generally, only

one lawyer may conduct the particular deposition for each party.

      g.     Expert Disclosures. The parties should consult Rule 26(b)(4). Fed. R.

Civ. P. 26(b)(4). However, experts who are not prospective witnesses are normally

produced for deposition by the opposing party as a matter of course.

      h.     Number of Depositions. The parties are expected to observe the

limitations specified in Rules 26(b) and 30, in particular, to avoid unnecessary

depositions. Fed. R. Civ. P. 26(b), 30.

9.    Interrogatories

      a.     Number and scope of Interrogatories. The parties should observe the

limitations stated in Rules 26(b) and 33. Fed. R. Civ. P. 26(b), 33. Counsel’s or a

pro se party’s signature on the interrogatories constitutes a certification of

compliance with those limitations. Interrogatories should be brief, straight-forward,

neutral, specific, and capable of being understood by jurors when read in conjunction

with the answer. Ordinarily, they should be limited to requesting objective facts,

such as the identification or persons or documents, dates, places, transaction, and




                                          7
amounts. Argumentative interrogatories, attempts to cross-examine, and multiple

repetitive interrogatories are objectionable.

      b.     Responses. Rule 33(b) requires the respondent to produce whatever

information is available, even if other information is lacking or an objection is made.

When in doubt about the meaning of an interrogatory, give it a reasonable

interpretation, which may be specified in the response, and answer it in order to

provide, rather than deny, information. Generally, the responding party is required

to produce information only in the form in which it is maintained. If an answer

references a document, either (1) attach it, or (2) make it available for inspection.

Generalized cross-references, such as to a deposition, are not acceptable as an

answer.

      c.     Objections. Unless a party moves for a protective order or raises an

objection that the requested information is unduly burdensome or subject to

privilege, requested information must be supplied, to the extent available.

      d.     Privilege. A claim of privilege must be supported by a statement of

particulars sufficient to enable the Court to assess its validity. In the case of a

document, the statement should specify the privilege asserted and include the date,

title, description, subject, and purpose of the document, the name and position of the

author, and the addresses of other recipients. In the case of a communication, the

statement should include the privilege asserted and the date, place, subject and


                                          8
purpose of the communication, and the names and positions of all persons present.

See Fed. R. Civ. P. 26(b)(5).

10.   Requests for Production or Inspection

      a.     Number and Scope of Requests. Although the Court has no standing

limitation, the parties should consult the limitations stated in Rules 26(b) and 34.

Fed. R. Civ. P. 26(b), 34. To the extent possible, requests should specify with

particularity the title and description of documents or record requested. Information

needed for specification can often be obtained by informal discovery, deposition, or

interrogatory, if necessary. Argumentative or catch-all requests, such as “all

documents which support your claims/defenses,” are objectionable.

      b.     Responses. Materials should be produced either with labels identifying

the specific requests to which they respond or in the manner in which they are kept

in the ordinary course of business. Opening a warehouse for inspection by the

requesting party, burying the responsive documents in a mass of materials, or

employing similar procedures do not meet the good-faith requirements of the rules.

      c.     Objections & Assertions of Privilege. See supra Paragraphs 8(c), (d).

11.   Requests for Admission

      a.     Use of Requests. Requests for admission are an economical and

efficient way of making a record of informal exchanges of information, stipulations,

matters subject to judicial notice, and of narrowing issues. See generally Fed. R. Civ.


                                          9
P. 36. The parties are encouraged to use requests for admission to reduce the scope

of discovery and the number of issues to be decided at trial.

      b.     Form of Requests. Requests should be brief, clear, simple, addressed to

a single point, and stated in neutral, non-argumentative words. Requests ordinarily

should deal with only objective facts. They may be combined with interrogatories to

ask for the factual basis of a claim or a denial.

      c.     Responses. Rule 36 requires that a response shall specifically deny a

matter or set forth why the party cannot admit or deny, in detail. A denial shall fairly

meet the substance of the request, and when good faith requires, a party shall specify

the portion that is true and qualify or deny the remainder. The responding party has

a duty to make reasonable inquiry before responding.

      d.     Objections & Assertions of Privilege. See supra Paragraphs 8(c), (d).

12.   Discovery Disputes, Motions to Compel, and Protective Orders

      a.     Signature Requirement. All discovery disclosures, requests, responses,

and objections must be signed by at least one attorney or record or by a party, if

proceeding pro se. Fed. R. Civ. P. 26(g)(1). In the case of discovery requests and

responses, counsel and pro se parties are reminded that a signature certifies that the

request or response is made reasonably, in good faith, and in an attempt to comply

with applicable law. Fed. R. Civ. P. 26(g)(1)(B).




                                           10
      b.     Duty to Confer. Counsel and pro se litigants are required to confer, by

telephone or in person, in good faith before bringing a discovery dispute before the

court. See Fed. R. Civ. P. 26(c), 37; LR37.1(A), NDGa. The duty to confer is NOT

satisfied by sending a written document—such as a letter, e-mail, or fax—to an

opposing party UNLESS repeated attempts to confer by telephone or in person are

met without success due to the conduct of the opposing party.

      c.     Telephone conferences. If the parties are unable to resolve a discovery

dispute informally, they should arrange a telephone conference with the court

through the court’s courtroom deputy.1 If a telephone conference does not resolve

the issue, the court will direct further proceedings. Generally, motions to compel or

for a protective order should not be filed without a prior conference with the court.

      d.     Memoranda. If memoranda are submitted in support of or opposition to

a discovery motion, they should comply with Local Rule 37.1 and be brief, focus on

the facts of the particular dispute, and avoid discussion of general discovery

principles. The court will disregard any generalized recitation of “historical”

discovery disputes between the parties, “finger pointing,” or disparaging remarks

directed at opposing counsel or a party.


      1
        Some delay in scheduling a telephone conference may occur because any
conference requires the presence of a court reporter. Also, the court may request
that, prior to the conference, parties jointly submit a short (i.e., two (2)
double-spaced pages or less) providing a non-argumentative overview of the
contested issues.

                                           11
      e.     Sanctions. If sanctions are sought, a party must file a separate motion

with a declaration and the appropriate documentation to support the amount

requested. See generally Fed. R. Civ. P. 37.

      f.     Consent Protective Orders. The parties should clearly designate

“CONSENT” on any protective/confidentiality motion or order that it is filed

without opposition. However, even if the parties consent to the confidentiality of

documents, the court will not approve protective orders that conflict with the court’s

view on the sealing of materials.

13.   Service. The parties should serve interrogatories, requests for inspection,

requests for admission, and answers and responses on opposing counsel or pro se

party, not with the court. LR 26.3(A), NDGa. However, the party responsible for

serving discovery material must file a certificate of service with the clerk, indicating

the date of service. Id.

14.   Reference to Guidelines. The court will follow these guidelines in resolving

discovery disputes and imposing sanctions. Where these guidelines are silent, the

parties should consult the default rules located in the Federal Rules of Civil

Procedure, the Local Rules, and other applicable law.

      IT IS SO ORDERED on this 15th day of July 2021.



                                               REGINA D. CANNON
                                               United States Magistrate Judge

                                          12
